Opinion issued December 11, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-14-00440-CV
                           ———————————
 ONLY THIRTEEN, INC. A/K/A THIRTEEN, INC. AND HARCHARAN S.
                   NARANG, MD, Appellants
                                       V.
                  GULSHAN ENTERPRISES, INC, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1034298


                         MEMORANDUM OPINION

      Appellants, Only Thirteen, Inc. a/k/a Thirteen, Inc. and Harcharan S.

Narang, MD, have not paid or made arrangements to pay the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal
was subject to dismissal, appellants did not adequately respond. See TEX. R. APP.

P. 37.3(b), 42.3(b).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2